Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 has been entered.
Claims 1, 4-6, 9, 18-25 and 36-45 are under consideration in the instant Office Action.

 Response to Arguments
The declaration under 37 CFR 1.132 filed 5/13/2022 by Dr. Steven Goldman is sufficient to overcome the rejection of claims 1, 4-6, 8-9, 22, 24 -29, 32, 34-39,42, 44-45 over Rao et al., US2005/0214940 (5/15/2019, PTO-892) and Kido et al., US2012/0177614 (3/8/2018, PTO-892) and further in view of Giampa et al., 2013 (3/8/2018, PTO-892) and claims 1, 4-6, 8-9 and 18-45 over Rao et al., US2005/0214940 (5/15/2019 PTO-892) and Giampa et al., 2013 (3/8/2018, PTO-892) in view of Dezawa et al., US8,092,792 (9/28/2018 PTO-892).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The arguments presented in the declaration under 37 CFR 1.132 filed 5/13/2022 by Dr. Steven Goldman were found persuasive. The instantly claimed methods requiring  glial progenitor cells that need to endogenously co-express CD44 and CD140a, independent claim 1, or methods requiring astrocyte-biased glial progenitor cells that need to endogenously co-express CD44 and A2B5, independent claim 36, are not obvious over the prior art. While the prior art of record show that these are known markers in the prior and involved in identifying glial progenitor cells, there is no teaching that these specifically required endogenously co-expressed markers are found together in the glial progenitor cells as made evident by the Tables 1 and 2 in the declaration files on 5/13/2022.  This is found persuasive because there is no motive for one of ordinary skill in the art to look for glial progenitor cells to endogenously co-express the CD44 and CD140a or CD44 and A2B5 since the art does not appear to indicate that these markers are found at the same time and co-expressed endogenously in this cell population.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4-6, 9, 18-25 and 36-45 are allowed.
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649